Citation Nr: 0010462	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-05 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for athlete's foot.

2.  Entitlement to service connection for jungle rot.

3.  Entitlement to service connection for a left elbow 
disability.

4.  Entitlement to service connection for left carpal tunnel 
syndrome.

5.  Entitlement to service connection for the residuals of 
asbestos and jet fuel exposure.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO). 

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (1999).

In November 1995, the RO addressed the 26 claims raised by 
the veteran in his statement to the RO.  In a June 1996 
notice of disagreement, the veteran disputed specific 
determinations of the RO which were addressed by the VA in a 
November 1996 Statement of the Case.  The Statement of the 
Case addressed 13 issues.  The veteran filed a substantive 
appeal in January 1997.  Since this time, several of the 
issues cited by the VA in the November 1996 Statement of the 
Case were allowed by the RO in subsequent rating 
determinations.  

While the RO addressed some of these now service-connected 
disabilities within subsequent Supplemental Statements of the 
Case, the RO, in a January 1998 letter to the veteran, noted 
that the United States Court of Appeals for the Federal 
Circuit had overturned a decision of the United States Court 
of Veterans Claims (Court) on the matter of when an appeal to 
the Board has "ended."  Simply stated, the RO correctly 
determined that claims of service connection recently allowed 
by the RO were not before the VA unless the veteran filed a 
specific notice of disagreement to these specific 
determinations.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  The RO stated that the issues remaining on 
appeal were service connection for athlete's foot, jungle 
rot, a left elbow disability, left carpal tunnel syndrome, 
and the residuals of asbestos and jet fuel exposure.  The 
veteran did not dispute this determination.  In fact, during 
a hearing held before the undersigned in April 1998, the 
veteran agreed that these were the issues before the Board at 
this time.  If the veteran wishes to seek an increased 
evaluation for any of his now service-connected disabilities, 
he must do so initially and specifically with the RO.  For 
reasons noted above, these issues are not before the Board at 
this time.  


FINDING OF FACT

The claims of entitlement to service connection for athlete's 
foot, jungle rot, a left elbow disability, left carpal tunnel 
syndrome, and the residuals of asbestos and jet fuel exposure 
are not meritorious on their own or capable of 
substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for athlete's 
foot, jungle rot, a left elbow disability, left carpal tunnel 
syndrome, and the residuals of asbestos and jet fuel exposure 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran was treated for sporadic difficulties during his 
extensive active service.  A review of the service medical 
records indicates treatment for chronic dermatitis on the 
hand and face.  However, no chronic disability associated 
with the issues before the Board at this time are indicated.  
At his separation evaluation in June 1994, the veteran 
specifically denied a painful or "trick" shoulder or elbow, 
asthma, shortness of breath, pain or pressure in his chest, 
or a chronic cough.  Swollen or painful joints and skin 
disease were indicated.  Physical evaluation revealed normal 
lungs, feet, and heart.  No reference was made to athlete's 
foot, jungle rot, a left elbow disability, left carpal tunnel 
syndrome, or the residuals of asbestos or jet fuel exposure.  
Significantly, it appears that the veteran himself made no 
reference to these disabilities.  The veteran was discharged 
from active service in June 1994.  

As noted above, the veteran filed numerous claims for VA 
compensation following his discharge from active service.  In 
May 1995, the RO requested the veteran complete an asbestos 
exposure questionnaire.  When specifically asked what 
disability he was claiming due to asbestos exposure, the 
veteran responded that he was seeking service connection for 
"unknown respiratory problems."  The nature and extent of 
these unknown respiratory problems were not indicated.  He 
noted exposure to fuel oils, solvents, paints, chemicals, and 
other carcinogens, from 1965 through 1970 and to a lesser 
degree through 1988.  He also noted exposure to asbestos from 
1965 to 1967 and from 1990 to 1991.  Severe athlete's foot 
from 1965 to 1967 was all indicated.  At this time, it was 
not clearly indicated the veteran actually suffered from this 
disability at this time.  

In a June 1995 VA evaluation, it was reported the veteran 
suffered a neck injury during two helicopter accidents.  He 
reinjured his neck in 1983.  A long history of bilateral 
elbow pain dating back to 1979 was indicated.  He attributed 
his pain to computer work and driving a helicopter.  The 
veteran noted he was evaluated and diagnosed with tennis 
elbow.  His symptoms have occurred on and off.  He has been 
treated with nonsteroidal anti-inflammatory medication, with 
good results.  At this time, he continued to experience 
intermittent pain in both elbows, the right greater than 
left.  It was indicated that the veteran had pain with range 
of motion and with carrying heavy loads greater than 30 
pounds.  

Following the physical evaluation, the veteran was diagnosed 
with several disorders, including bilateral carpal tunnel 
syndrome, right greater than left.  Significantly, the 
veteran was not diagnosed with a left elbow disability.  X-
ray studies taken at that time revealed no active disease in 
the chest.  

As noted above, the veteran has been service connected for 
several disabilities associated with his active service.  
These claims are not before the Board at this time.

In his January 1997 substantive appeal, the veteran conceded 
that he was not suffering from any symptoms associated with 
exposure to asbestos and aircraft fuels at this time.  With 
regard to the claims of service connection for athlete's foot 
and jungle rot, the veteran noted he is able to maintain 
limited control over these two problems by taking 
extraordinary and expensive precautions in the care of his 
feet.  He noted that every day he had to keep his feet dry 
and change his socks at least twice.  Regarding his left 
elbow and wrist pain, the veteran noted that this was a 
documented problem.  However, the veteran did concede that 
this condition had improved to the point that the pain had 
been infrequent over the last year.  The veteran noted 
bilateral carpal tunnel syndrome and stated that just because 
the "active duty doctors prescribed painkillers instead of 
further testing does not mean that the problem did not 
exist."  

At a hearing held before a hearing officer at the RO in May 
1997, the veteran noted treatment for athlete's foot and 
jungle rot beginning in boot camp.  He noted a severe 
reaction to heat and the dye from socks.  The veteran also 
noted the extensive exposure to asbestos and aircraft fuels 
during his active service.  With regard to his left elbow, he 
indicated that he was restricted in movement.  It was also 
indicated that there was a slight pop when the veteran lays 
his left arm to 120 to 130 degrees.  The veteran stated that 
this was not very painful.  Left wrist pain beginning in the 
1980's, apparently caused by the use of computers, was 
reported.

In response to the RO's request for additional information 
regarding these claims, the veteran, in a February 1998 
response, noted that he had not sought any direct care for 
his continuing problems with athlete's foot or jungle rot.  
The veteran noted the precautions he must use to prevent this 
problem from occurring.  It was also noted that he had not 
sought any direct care for his left elbow pain or carpal 
tunnel syndrome of the left arm.  He noted the use of pain 
medication as required to treat this disorder.

Additional medical records were obtained by the RO.  
Significantly, these medical records make no reference to 
athlete's foot, jungle rot, a left elbow disability, left 
carpal tunnel syndrome, or any disability associated with the 
residuals of asbestos or jet fuel exposure.

In order to determine the nature and extent of the veteran's 
disabilities, additional VA evaluations were performed.  In 
an October 1998 evaluation of the skin, the veteran was 
diagnosed with seborrheic dermatitis, dyshidrosis of the 
hands and feet, and mycotic infection of the toenails.  The 
examiners stated, in pertinent part, that the skin problems 
were also present while the veteran was in the service and 
are documented in the service medical records.  The examiner 
indicated that the current skin problems that he had were 
related to his skin problems in service.  However, this 
evaluator made no reference to athlete's foot or jungle rot.

Evaluation of the veteran in October 1998 noted his service-
connected disabilities.  No reference was made to a left 
elbow disability or left carpal tunnel syndrome.  

At a hearing held before the undersigned in April 1998, the 
veteran reiterated his previous contentions regarding 
athlete's foot and jungle rot.  The veteran indicated that 
his left elbow pain began in the 1970's.  It was indicated 
that this condition became bad after his helicopter accident.  
When asked what type of diagnosis or "label" people have 
placed on his left elbow problem, the veteran responded that 
he did not know.  With regard to his alleged left carpal 
tunnel syndrome, the veteran appears to indicate that the VA 
diagnosed this disability, but this is unclear.

Analysis

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The Court has defined a 
well-grounded claim as a claim which is plausible, that is 
meritorious on its own, or is capable of substantiation.  If 
he has not filed such a claim, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The United States Court of Appeals for the 
Federal Circuit has affirmed the principle that if an 
appellant fails to submit a well-grounded claim, VA is under 
no duty to assist in any further development of the claim.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
that was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Where the determinative issue is 
a question of medical diagnosis or medical causation, lay 
assertions cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  If no cognizable 
evidence is submitted to support the claim, the claim cannot 
be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records fails to indicate that the 
veteran has been currently diagnosed with athlete's foot, 
jungle rot, a left elbow disability, or the residuals of any 
disability associated with asbestos and jet fuel exposure.  
While bilateral carpal tunnel syndrome appears to have been 
diagnosed in a recent VA examination neither service medical 
records nor the immediate post service medical records 
indicate that this condition was the result of the veteran's 
active service.  

With regard to the claim of entitlement to service connection 
for the residuals of asbestos and jet fuel exposure, while it 
is clear that the veteran was exposed to jet fuel during his 
active service, the Board cannot award service connection for 
disability that does not exist at this time.  If, in the 
future, the veteran develops a disability that competent 
medical evidence establishes is related to service or to 
exposure to either asbestos or jet fuel during service, the 
veteran may be awarded service connection for this disability 
at any time.  However, at this time, no disability has been 
indicated to be associated with the residuals of asbestos and 
jet fuel exposure, and the veteran himself has indicated that 
no disability, at this time, exists with regard to exposure 
to asbestos and jet fuel exposure.

With respect to the second prong of the Caluza analysis, a 
review of the service medical records fails to indicate that 
the veteran was discharged with either athlete's foot, jungle 
rot, a left elbow disability, left carpal tunnel syndrome, or 
a disability associated with the residuals of asbestos and 
jet fuel exposure.  While the veteran was treated for several 
disabilities during his active service, there is simply no 
evidence to support the conclusion that the veteran suffered 
from a chronic disorder associated with athlete's foot, 
jungle rot, a left elbow disability, left carpal tunnel 
syndrome, or a disability associated with the residuals of 
asbestos and jet fuel exposure during his service for any 
period of time indicating that he left service with these 
disabilities.

In making this determination, the Board has carefully 
reviewed the October 1998 VA evaluation.  At this time, the 
evaluator clearly indicates that the veteran's currently 
diagnosed skin disabilities are the result of his active 
service.  However, the examiner fails to indicate that the 
veteran suffers from either "jungle rot" or "athlete's 
foot."  The RO has granted service connected for chronic 
dermatitis, dyshidrosis of the left foot with mycotic 
infection of the toenails and dyshidrosis of the hands.  This 
determination is consistent with the VA evaluation of October 
1998.  If the veteran is having difficulties with his current 
service connected skin disorders, he should seek an increased 
evaluation for these disabilities.  Currently, however, there 
is no competent medial evidence to indicate that the veteran 
suffers from "athlete's foot" or "jungle rot" as 
disabilities separate and apart from those for which he has 
already been service connected.  Accordingly, there is no 
basis to award the veteran service connection for "athlete's 
foot" or "jungle rot."  

It appears that the veteran may be under the mistaken 
impression that he suffers from one skin disability when, in 
actuality, he suffers from another.  While the veteran's 
current skin disorder (as noted within the recent VA 
examination), is related to service, the skin disorder is not 
indicated to be either athlete's foot or jungle rot.  The 
claim for an increased evaluation for dermatitis is not 
before the Board at this time.  In any event, based on the 
evidence cited above, there is no evidence to indicate that 
he currently has athlete's foot or jungle rot and the medical 
evidence of record fails to indicate any disability 
associated with the residuals of athlete's foot or jungle 
rot.  Accordingly, the Board may not award service connection 
for these disabilities at this time.

The veteran has provided some evidentiary assertions 
concerning the numerous symptoms he relates to his active 
service.  However, while the veteran is competent to describe 
events or symptomatic manifestations of a disorder that are 
perceivable to a lay party, the Court has made clear that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from the specialized 
medical knowledge, skill, expertise, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  Simply 
stated, the veteran is not competent to diagnose himself with 
athlete's foot, jungle rot, a left elbow disability, left 
carpal tunnel syndrome, or any disability associated with the 
residuals of asbestos and jet fuel exposure and then 
associate these disabilities with his active service.

With respect to the third prong of the Caluza analysis, nexus 
evidence, there is no competent medical evidence to associate 
the alleged athlete's foot, jungle rot, left elbow 
disability, left carpal tunnel syndrome, or a disability 
associated with the residuals of asbestos and jet fuel 
exposure with his active service.  If the service medical 
records do not show the claimed disabilities and there is no 
medical evidence to link a current disability with events in 
service or with a service-connected disability, the claim is 
not well grounded.  While the veteran may have injured his 
left elbow during service and may now suffer from left carpal 
tunnel syndrome at this time, there is absolutely no medical 
evidence to support the conclusion that the current left 
elbow disability or left carpal tunnel syndrome, if such 
disabilities exist, are related to the veteran's active 
service.

With respect to the application of 38 C.F.R. § 3.303(b) 
(1999) for the purposes of well grounding a claim, the Board 
does not find that the veteran is competent to link any 
manifestations observable to a lay party to any underlying 
disability for which service connection is at issue.  Thus, 
he cannot well ground his claims on the basis of continuity 
of symptomatology or chronicity.  Savage, supra.  While the 
veteran appears to have been diagnosed with bilateral carpal 
tunnel syndrome, the evidence submitted by the veteran in 
support of his claims consists nearly entirely of his own 
statements.  The veteran himself has made little reference to 
a disability or disorder associated with these alleged 
conditions.  In any event, the record does not reveal that 
the veteran or his representative possesses any medical 
expertise and they have not claimed such expertise.  Thus, 
the veteran's lay medical assertions, as well as those of his 
representative, to the effect that these disorders were 
caused by his active service have no probative value.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  On the issue of 
medical causation, the Court has been clear that "[l]ay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose . . ."  
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate these alleged disabilities with the veteran's 
active service.  Accordingly, the Board must find the claims 
to be not well grounded as a matter of law.

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, the veteran himself has indicated no treatment for the 
disabilities at issue since his discharge from active 
service.  Thus, in this case, neither the Board nor the RO is 
on notice of the existence of any evidence that exists that, 
if true, would make the veteran's claims for service 
connection plausible.  Accordingly, the claims are denied.


ORDER

Entitlement to service connection for athlete's foot, jungle 
rot, a left elbow disability, left carpal tunnel syndrome, 
and a disability associated with the residuals of asbestos 
and jet fuel exposure are denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 
- 12 -

- 1 -


